Exhibit 10.5

 

SPX FLOW

STOCK COMPENSATION PLAN

 

SECTION 1.   ESTABLISHMENT, PURPOSES AND EFFECTIVE DATE OF PLAN

 

1.1.         Establishment.  SPX FLOW, Inc. (the “Company”), a Delaware
corporation, hereby establishes the SPX FLOW Stock Compensation Plan (the
“Plan”) to provide for the award of Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, and Performance Units (“Awards”) to
eligible individuals.

 

1.2.         Effective Date.  The Plan was approved by SPX Corporation (“SPX”),
as the sole shareholder of the Company, and by the Board, on September 23,
2015.  The Plan shall be effective as of such approval date (the “Effective
Date”).

 

1.3.         Distribution.  The Company has entered into a Separation and
Distribution Agreement with SPX Corporation (the “Separation Agreement”), which
provides for a “Distribution” (as defined in the Separation Agreement), by which
SPX will separate into two separate, publicly traded companies, SPX and the
Company. Until the Distribution, the Company is a wholly owned subsidiary of
SPX.

 

1.4.         Purpose.

 

(a)           Generally.  The purpose of the Plan is to advance the interests of
the Company and its Subsidiaries and divisions by (a) encouraging and providing
for the acquisition of equity interests in the Company by Participants, thereby
increasing the stake in the future growth and prosperity of the Company, and
furthering the Participants’ identity of interest with those of the Company’s
shareholders, and (b) enabling the Company to compete with other organizations
in attracting, retaining, promoting and rewarding the services of Participants.

 

(b)           Replacement Awards.  In addition to the general purposes described
in Section 1.4(a), this Plan is established to issue Awards in partial or full
substitution for awards relating to common shares of SPX prior to the
Distribution, in accordance with the terms of an Employee Matters Agreement (as
defined hereafter).

 

SECTION 2.   DEFINITIONS

 

2.1.         Definitions.  Whenever used herein, the following terms shall have
their respective meanings set forth below:

 

(a)           “Award” means, individually or collectively, a grant under this
Plan of  Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, and Performance Units, made to eligible individuals.

 

(b)           “Award Agreement” means an agreement entered into between the
Company and a Participant (which may be in electronic format) setting forth the
terms and conditions applicable to the Award granted to the Participant.

 

1

--------------------------------------------------------------------------------


 

(c)           “Board” means the Board of Directors of the Company.

 

(d)           “Cause” means, except as otherwise defined in any applicable Award
Agreement, (i) a Participant’s willful and continued failure to substantially
perform his duties with the Company (other than any such failure resulting from
Disability), after a demand for substantial performance is delivered to such
Participant that specifically identifies the manner in which the Company
believes that the Participant has not substantially performed his duties, and
after such Participant has failed to resume substantial performance of his
duties on a continuous basis within fourteen (14) calendar days after receiving
such demand, (ii) a Participant willfully engaging in conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise,
or (iii) the Participant having been convicted of (or pleaded nolo contendere
to) a felony that impairs his ability to substantially perform his duties with
the Company.  For the purposes of this Subsection 2.1(d), “Cause” shall include
those situations if, within 12 months after a Participant’s employment or
association with the Company has ended, facts and circumstances are discovered
that would have justified a termination for Cause.

 

(e)           “Change of Control” means, except as otherwise defined in any
applicable Award Agreement, the first occurrence of any of the following events
after the Effective Date:

 

(i)            Any “Person” (as defined below), excluding for this purpose the
Company or any Subsidiary, any employee benefit plan of the Company or of any
Subsidiary, and any entity organized, appointed or established for or pursuant
to the terms of any such plan that acquires beneficial ownership of Common
Stock, is or becomes the “Beneficial Owner” (as defined below) of twenty-five
percent (25%) or more of the Common Stock then outstanding; provided, however,
that no Change of Control shall be deemed to have occurred as the result of an
acquisition of Common Stock by the Company which, by reducing the number of
shares outstanding, increases the proportionate beneficial ownership interest of
any Person to twenty-five percent (25%) or more of the Common Stock then
outstanding, but any subsequent increase in the beneficial ownership interest of
such a Person in Common Stock shall be deemed a Change of Control; and provided
further that if the Board determines in good faith that a Person who has become
the Beneficial Owner of Common Stock representing twenty-five percent (25%) or
more of the Common Stock of the Company then outstanding has inadvertently
reached that level of ownership interest, and if such Person divests as promptly
as practicable a sufficient number of shares of the Company so that the Person
no longer has a beneficial ownership interest in twenty-five percent (25%) or
more of the Common Stock then outstanding, then no Change of Control shall be
deemed to have occurred.  For purposes of this Subsection 2(e), the following
terms shall have the meanings set forth below:

 

(A)          “Person” shall mean any individual, firm, limited liability
company, corporation or other entity, and shall include any successor (by merger
or otherwise) of any such entity.

 

2

--------------------------------------------------------------------------------


 

(B)          “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the Securities Exchange Act of 1934, as
amended and the regulations and guidance promulgated thereunder (the “Exchange
Act”).

 

(C)          A Person shall be deemed the “Beneficial Owner” of and shall be
deemed to “beneficially own” any securities:

 

(I)            which such Person or any of such Person’s Affiliates or
Associates beneficially owns, directly or indirectly (determined as provided in
Rule 13d-3 under the Exchange Act);

 

(II)          which such Person or any of such Person’s Affiliates or Associates
has (1) the right to acquire (whether such right is exercisable immediately or
only after the passage of time) pursuant to any agreement, arrangement or
understanding (other than customary agreements with and between underwriters and
selling group members with respect to a bona fide public offering of
securities), or upon the exercise of conversion rights, exchange rights, rights,
warrants or options, or otherwise; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, securities tendered
pursuant to a tender or exchange offer made by or on behalf of such Person or
any of such Person’s Affiliates or Associates until such tendered securities are
accepted for purchase or exchange; or (2) the right to vote pursuant to any
agreement, arrangement or understanding; provided, however, that a Person shall
not be deemed the Beneficial Owner of, or to beneficially own, any security if
the agreement, arrangement or understanding to vote such security (a) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations promulgated under the Exchange Act and
(b) is not also then reportable on Schedule 13D under the Exchange Act (or any
comparable or successor report); or

 

(III)        which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates or Associates
has any agreement, arrangement or understanding (other than customary agreements
with and between underwriters and selling group members with respect to a bona
fide public offering of securities) for the purpose of acquiring, holding,
voting (except to the extent contemplated by the proviso to Subsection
2(e)(i)(C)(II)(2) above) or disposing of any securities of the Company.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding anything in this definition of “Beneficial Ownership” to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

 

(ii)           During any period of two (2) consecutive years after the
Distribution, individuals who at the beginning of such two (2)-year period
constitute the Board and any new director or directors (except for any director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in Subsection 2(e)(i), above, or Subsection
2(e)(iii), below) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board; or

 

(iii)          The consummation of: (A) a plan of complete liquidation of the
Company, (B) an agreement for the sale or disposition of the Company or all or
substantially all of the Company’s assets, (C) a plan of merger or consolidation
of the Company with any other corporation, or (D) a similar transaction or
series of transactions involving the Company (any transaction described in parts
(A) through (D) of this Subsection 2(e)(iii) being referred to as a “Business
Combination”), in each case unless after such a Business Combination the
shareholders of the Company immediately prior to the Business Combination
continue to own at least seventy-five percent (75%) of the voting securities of
the new (or continued) entity immediately after such Business Combination, in
substantially the same proportion as their ownership of the Company immediately
prior to such Business Combination.

 

Notwithstanding any provision in this Agreement to the contrary, a “Change of
Control” shall not include any transaction described in Subsection 2(e)(i) or
(e)(iii), above, where, in connection with such transaction, a Participant
and/or any party acting in concert with the Participant substantially increase
the Participant’s, his or its, as the case may be, ownership interest in the
Company or a successor to the Company (other than through conversion of prior
ownership interests in the Company and/or through equity awards received
entirely as compensation for past or future personal Services).

 

Notwithstanding the foregoing, the Distribution will not constitute a Change of
Control for the purposes of this Plan.

 

(f)            “Code” means the Internal Revenue Code of 1986, as amended and
the regulations and guidance promulgated thereunder.

 

(g)           “Committee” means the Compensation Committee of the Board, or, if
applicable, the delegate of the Compensation Committee of the Board as permitted
or required herein; provided, however, that prior to the initial formation of
the Compensation

 

4

--------------------------------------------------------------------------------


 

Committee of the Board, references in this Plan to the Committee will be deemed
to be references to the Board.

 

(h)           “Common Stock” means the common stock, par value $0.01 (or any
amended par value), of the Company or such other class of shares or other
securities as may be applicable pursuant to the provisions of Subsection 5.3.

 

(i)            “Company” means SPX FLOW, Inc., a Delaware corporation, and any
successor thereto.

 

(j)            “Covered Employee” shall mean a Participant who the Committee
determines is or may be one of the group of “covered employees” as defined in
the regulations promulgated under Code Section 162(m), or any successor statute.

 

(k)           “Disability” means, except as otherwise defined in any applicable
Award Agreement, in the written opinion of a qualified physician selected by the
Company, the Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, (i) unable to engage in
any substantial gainful activity, or (ii) receiving income replacement benefits
for a period of not less than three months under the Company’s disability plan.

 

(l)            “Employee Matters Agreement” means the Employee Matters Agreement
entered into by and between SPX and the Company setting forth certain rights and
obligations of the parties in connection with the Distribution.

 

(m)          “Fair Market Value” means, except as otherwise defined in any
applicable Award Agreement, as of any date, the closing price of one share of
Common Stock on the New York Stock Exchange (or on such other recognized market
or quotation system on which the trading prices of Common Stock are traded or
quoted at the relevant time) on the date as of which such Fair Market Value is
determined.  If there are no Common Stock transactions reported on the New York
Stock Exchange (or on such other exchange or system as described above) on such
date, Fair Market Value shall mean the closing price for a share of Common Stock
on the immediately preceding day on which Common Stock transactions were so
reported.  If there is no regular public trading market for the Common Stock,
Fair Market Value shall be the fair market value of the Common Stock as
determined in good faith by the Committee.

 

(n)           “Key Employee” means an employee of the Company or of a
Subsidiary, including an officer or director, who, in the opinion of the
Committee, can contribute significantly to the growth and profitability of the
Company or a Subsidiary.  Key Employees also may include those employees
identified by the Committee to be in situations of extraordinary performance,
promotion, retention or recruitment.  The awarding of a grant under this Plan to
an employee by the Committee shall be deemed a determination by the Committee
that such employee is a Key Employee.

 

5

--------------------------------------------------------------------------------


 

(o)           “Mature Common Stock” means Common Stock that has been acquired by
the holder thereof on the open market or that has been acquired pursuant to this
Plan or another employee benefit arrangement of the Company.

 

(p)           “Non-Employee Director” means any person who is a member of the
Board and who is not, as of the date of an Award, an employee of the Company or
any of its Subsidiaries.

 

(q)           “Options” or “ Stock Options” means the right granted to a
Participant to purchase Common Stock at a stated price for a specified period of
time.  For purposes of the Plan, an Option may be either (i) an “incentive stock
option” within the meaning of Code Section 422, or (ii) a “nonqualified stock
option” which is intended not to fall under the provisions of Code Section 422.

 

(r)            “Option Price” means the price at which each share of Common
Stock subject to an Option may be purchased, determined in accordance with
Subsection 7.3.

 

(s)            “Participant” means each Non-Employee Director, any Key Employee
or any individual consultant or independent contractor, providing services to
the Company or any Subsidiary designated by the Committee to participate in this
Plan pursuant to Section 3.  The term “Participant” shall also include an SPX
Participant; provided that, pursuant to Section 18.17, an SPX Participant who is
not otherwise eligible to be a Participant pursuant to Section 3 may receive
only Replacement Awards.

 

(t)            “Performance-Based Exception” shall mean the performance-based
exception from the deductibility limitations as set forth in Code
Section 162(m).

 

(u)           “Performance Unit” means an award granted to a Participant
pursuant to Section 10.

 

(v)           “Period of Restriction” means the period during which the transfer
of shares of Restricted Stock or Restricted Stock Units are restricted pursuant
to Section 9.

 

(w)          “Replacement Award” means an Award that is issued under this Plan
in accordance with the Employee Matters Agreement, in substitution of, or in
accordance with, an outstanding award granted under the SPX Plan which is held
by a Participant immediately before the Distribution.

 

(x)           “Restricted Stock” means the Common Stock granted to a Participant
pursuant to Section 9.

 

(y)           “Restricted Stock Unit” or “RSU” means a notional account
established pursuant to an Award granted to a Participant, as described in
Section 9, that is (i) valued solely by reference to shares of Common Stock, and
(ii) subject to restrictions specified in the Award Agreement.  The restrictions
on, and risk of forfeiture of, RSUs generally will expire on a specified date,
upon the occurrence of an event or achievement of performance goals, or on an
accelerated basis under certain circumstances specified in the Plan or the Award
Agreement.

 

6

--------------------------------------------------------------------------------


 

(z)           “Retirement” means, except as otherwise defined in any applicable
Award Agreement, at the time of the Participant’s termination of Service, the
Participant is age 55 or older, has completed five years of Service with the
Company or a Subsidiary (provided that the Subsidiary has been directly or
indirectly owned by the Company for at least three years) and voluntarily elects
to retire by providing appropriate notice to the Company.

 

(aa)         “Service” means, except as otherwise defined in any applicable
Award Agreement,  the provision of personal services to the Company or its
Subsidiaries in the capacity of (i) an employee, (ii) a Non-Employee Director,
or (iii) a consultant or independent contractor.  A Participant’s Service shall
not be deemed to have terminated merely because of a change in the capacity in
which the Participant renders Service to the Company or its Subsidiaries, a
transfer of the Participant among the Company and its Subsidiaries, or a change
in the Company or Subsidiary for which the Participant renders such Service,
provided in each case that there is no interruption or termination of the
Participant’s Service.  A Participant’s Service shall be deemed to have
terminated either upon an actual termination of Service or upon the time that
the entity for which the Participant performs Service ceases to be a Subsidiary
or otherwise part of the Company.  Subject to the foregoing and the requirements
of Code Section 409A, the Company, in its discretion, shall determine whether
the Participant’s Service has terminated and the effective date of and reason
for such termination.

 

(bb)         “SPX” means SPX Corporation, a Delaware corporation.

 

(cc)         “SPX Participant” means a current or former employee, officer or
member of the board of directors of SPX or any of its subsidiaries, or any other
person, who holds a stock option, restricted stock, restricted stock unit or
other award under the SPX Plan as of immediately prior to the Distribution.

 

(dd)         “SPX Plan” means the SPX Corporation 2002 Stock Compensation Plan,
as amended, or any similar or predecessor plan sponsored by SPX under which any
awards remain outstanding as of the date immediately prior to the Distribution.

 

(ee)         “Stock Appreciation Right” means the right to receive a cash
payment or the Fair Market Value in shares of Common Stock (or any combination
thereof) from the Company equal to the excess of the Fair Market Value of a
share of Common Stock at the date of exercise of the Right over a specified
price fixed by the Committee at grant (exercise price), which shall not be less
than 100% of the Fair Market Value of a share of Common Stock on the date of
grant.  In the case of a Stock Appreciation Right which is granted in
conjunction with an Option, the specified price shall be the Option Price.

 

(ff)          “Subsidiary” means any corporation in which the Company owns,
directly or indirectly, stock representing 50% or more of the combined voting
power of all classes of stock entitled to vote, and any other business
organization, regardless of form, in which the Company possesses, directly or
indirectly, 50% or more of the total combined equity interests in such
organization.

 

7

--------------------------------------------------------------------------------


 

2.2.         Gender and Number.  Except when otherwise indicated by the context,
words in the masculine gender when used in the Plan shall include the feminine
gender, the singular shall include the plural, and the plural shall include the
singular.

 

SECTION 3.   ELIGIBILITY AND PARTICIPATION

 

3.1.         Subject to Section 18.17, Participants in the Plan to whom Awards
shall be granted shall be selected by the Committee from among the Key Employees
or any individual consultant or independent contractor providing Services to the
Company or any Subsidiary.  Non-Employee Directors may also be Participants in
the Plan; provided that, Awards made to Non-Employee Directors under Sections 7,
8, 9, or 10 of the Plan shall be in the amounts and subject to the terms and
conditions approved by the Board or the Board’s Nominating and Governance
Committee.

 

SECTION 4.   ADMINISTRATION

 

4.1.         Administration.  The Plan shall be administered by the Compensation
Committee of the Board.  The administration of the Plan shall include the
ability to administer any Award Agreement.  For purposes of any Award by the
Committee that is intended to be exempt from the restrictions of
Section 16(b) of the Exchange Act, the Committee shall consist only of
independent directors who qualify as “non-employee directors,” as defined in
Rule 16b-3 under the Exchange Act.  For purposes of any Award granted under the
Plan by the Committee that is intended to qualify for the Performance-Based
Exception, the Committee shall consist only of directors who qualify as “outside
directors,” as defined in Code Section 162(m) and the related regulations.

 

4.2.         Authority.  The Committee shall have the authority, subject to the
terms of the Plan, to determine the Participants to whom Awards shall be
granted, the type or types of Awards to be granted and the terms and conditions
of any and all Awards including, but not limited to, the number of shares of
Common Stock subject to an Award, the time or times at which Awards shall be
granted, and the terms and conditions of applicable Award Agreements.  The
Committee may establish different terms and conditions for different types of
Awards, for different Participants receiving the same type of Award, and for the
same Participant for each type of Award such Participant may receive, whether or
not granted at the same or different times.  The Committee may establish such
rules and regulations, not inconsistent with the provisions of the Plan, as it
deems necessary to determine eligibility to participate in the Plan and for the
proper administration of the Plan, and may amend or revoke any rule or
regulation so established.  The Committee may make such determinations and
interpretations under or in connection with the Plan as it deems necessary or
advisable.  The Committee’s determinations under the Plan need not be uniform
and may be made by the Committee selectively among Participants who receive, or
are eligible to receive, Awards under the Plan, whether or not such Participants
are similarly situated.  All such rules, regulations, determinations and
interpretations shall be binding and conclusive upon the Company, its
Subsidiaries and divisions, its stockholders, all Participants, and all
employees, and upon their respective legal representatives, beneficiaries,
successors and assigns, and upon all other persons claiming under or through any
of them.  The terms of any plan or guideline adopted by the Committee and
applicable to an Award shall be deemed incorporated in and part of the related
Award Agreement.  The Committee may provide for the use of electronic, internet
or other non-paper Award Agreements, and the use of electronic, internet or

 

8

--------------------------------------------------------------------------------


 

other non-paper means for the Participant’s acceptance of, or actions under, an
Award Agreement unless otherwise expressly specified herein.  The Committee may
appoint accountants, actuaries, counsel, advisors and other persons that it
deems necessary or desirable in connection with the administration of the Plan. 
In the event of any inconsistency or conflict between the terms of the Plan and
an Award Agreement, the terms of the Plan shall govern.

 

4.3.         Delegation.  The Committee shall have the right, from time to time,
to delegate to one or more officers of the Company the authority of the
Committee to grant and determine the terms and conditions of Awards granted
under the Plan, subject to the requirements of Section 157(c) of the Delaware
General Corporation Law (or any successor provision) and such other limitations
as the Committee shall determine.  In no event shall any such delegation of
authority be permitted with respect to Awards to be granted to any member of the
Board or to any Key Employee who is subject to the reporting requirements of
Section 16(a) of the Exchange Act or who is a “Covered Employee” under Code
Section 162(m).  The Committee shall also be permitted to delegate, to any
appropriate officer or employee of the Company, responsibility for performing
certain ministerial functions under the Plan.  In the event that the Committee’s
authority is delegated to officers or employees in accordance with the
foregoing, all provisions of the Plan relating to the Committee shall be
interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such purpose.  Any
action undertaken in accordance with the Committee’s delegation of authority
hereunder shall have the same force and effect as if such action was undertaken
directly by the Committee and shall be deemed for all purposes of the Plan to
have been taken by the Committee.

 

SECTION 5.   STOCK SUBJECT TO PLAN

 

5.1.         Number.

 

(a)           Generally.  The total number of shares of Common Stock available
for issuance under the Plan shall not exceed three million (3,000,000) plus the
number of shares awarded in connection with Replacement Awards made pursuant to
Section 18.17; provided, however, that total number of shares of Common Stock
available for issuance under the Plan shall be subject to adjustment upon
occurrence of any of the events indicated in Subsection 5.3, and shall be
reduced by one (1) share of Common Stock for every one (1) share that is subject
to an Award. The shares of Common Stock to be delivered under the Plan may
consist, in whole or in part, of authorized but unissued shares of Common Stock
or Common Stock held in or acquired for the treasury of the Company and not
reserved for any other purpose.

 

(b)           Participant Limits (Excluding Non-Employee Directors).  The
maximum aggregate number of shares of Common Stock (including Options,
Restricted Stock, RSUs, Stock Appreciation Rights and Performance Units to be
paid out in shares of Common Stock) that may be granted or that may vest with
respect to awards granted in any one fiscal year to a Participant (excluding a
Non-Employee Director) shall be 2,000,000, subject to adjustment upon the
occurrence of any of the events indicated in Subsection 5.3; provided, however,
in the case of awards granted in the form of Performance Units, the Committee
may instead provide for a cash payment, in which case the maximum aggregate cash
payment for any fiscal year shall not exceed the fair market value (determined
as of the date of vesting or payout, as applicable) of 2,000,000 shares of
Common Stock, subject to adjustment under Subsection 5.3.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Non-Employee Director Limits. The maximum
aggregate number of shares of Common Stock (including, Restricted Stock, RSUs,
Stock Appreciation Rights and Performance Units to be paid out in shares of
Common Stock, but excluding Options) that may be granted or that may vest with
respect to awards granted in any one fiscal year to a Non-Employee Director
shall be 10,000, subject to adjustment upon the occurrence of any of the events
indicated in Subsection 5.3; provided, however, in the case of awards granted in
the form of Options, the maximum aggregate number of shares of Common Stock that
may be granted or that may vest with respect to Option awards granted in any one
fiscal year to a Non-Employee Director shall be 30,000, subject to adjustment
upon the occurence of any of the events indicated in subsection 5.3; provided,
further, in the case of awards granted in the form of Performance Units, the
Committee may instead provide for a cash payment, in which case the maximum
aggregate cash payment for any fiscal year shall not exceed, $500,000 subject to
adjustment under Subsection 5.3.

 

(d)                                 Replacement Awards.  Replacement Awards made
pursuant to Section 18.17 shall not count against the individual limits above.

 

5.2.                            Unused Stock.  In the event that any shares of
Common Stock that are subject to an Option which, for any reason, expires,
terminates or is canceled as to such shares, or any shares of Common Stock
subject to a Restricted Stock or RSU award made under the Plan are reacquired by
the Company pursuant to the Plan, or any Stock Appreciation Right expires
unexercised, such shares and rights again shall become available for grant under
the Plan.  The shares of Common Stock that become available for new Awards under
this Subsection 5.2 shall include shares of Common Stock with respect to Awards
that were issued prior to the Effective Date, to the extent that such Awards
expire, terminate, are cancelled or are otherwise settled without the issuance
of shares of Common Stock on or after the Effective Date.  Any shares of Common
Stock that again become available for grant pursuant to this Subsection 5.2
shall be added back as one (1) share of Common Stock.

 

For purposes of determining the number of shares of Common Stock subject to
grant under this Subsection or Subsection 5.1 above, with respect to Options and
Stock Appreciation Rights, the following shares of Common Stock shall not be
added back to the Plan as shares available for grant under the Plan:  (a) shares
of Common Stock purchased on the open market with the proceeds of Option
exercises, (b) shares of Common Stock tendered to pay the exercise price of
Options or withheld for taxes, or (c) shares subject to Stock Appreciation
Rights that are not issued on the stock settlement of the Stock Appreciation
Rights.

 

5.3.                            Adjustment in Capitalization.  In the event of
any change in the Common Stock of the Company through stock dividends or stock
splits, a corporate spin-off, reverse spin-off, split-off or split-up, or
recapitalization, merger, consolidation, exchange of shares, or a similar event,
the aggregate number of shares of Common Stock subject to each outstanding
Option and any other Award granted under the Plan shall be appropriately
adjusted by the Committee.  Such mandatory adjustment may include a change in
any or all of (a) the number and kind of shares of Common Stock which thereafter
may be awarded or optioned and sold under the Plan (including, but not limited
to, adjusting any limits on the number and types of Awards that may be made
under the Plan), (b) the number and kind of shares of Common Stock subject to
outstanding Awards, (c) the Option Price, grant, exercise or conversion price
with respect to any Award, (d) the performance goals which may be applicable to
any outstanding Awards, and (e) such other

 

10

--------------------------------------------------------------------------------


 

equitable substitutions or adjustments may be made, as may be determined to be
appropriate and equitable by the Committee, in its sole discretion, to prevent
dilution or enlargement of rights.  Without limiting the preceding sentence, in
the case of any such transaction described above, the adjustments may consist of
either (i) making appropriate provision for the protection of outstanding Awards
by the substitution on an equitable basis of appropriate equity interests or
awards similar to the Awards (or, in the event no such similar equity interests
may be identified, a nonqualified deferred compensation account allocation of
equivalent value), provided that the substitution neither enlarges nor
diminishes the value and rights under the Awards; or (ii) upon written notice to
the Participants, providing that Awards will be exercised, distributed, cashed
out or exchanged for value pursuant to such terms and conditions (including the
waiver of any existing terms or conditions including but not limited to vesting
restrictions or exercise waiting periods) as shall be specified in the notice. 
The number of shares of Common Stock subject to any Award shall be rounded to
the nearest whole number.  Any such adjustment shall be consistent with Code
Sections 424, 409A and 162(m) to the extent the Awards subject to adjustment are
subject to such Code Sections.

 

5.4.                            Awards Subject to Minimum Vesting Period. 
Except as otherwise provided under the Plan or any applicable Award Agreement,
any Award granted under this Plan after the Effective Date shall not vest sooner
than one year after the date of grant, provided that up to 5% of the shares
available for issuance under the Plan under this Section 5 as of the Effective
Date may be granted under Awards without any minimum vesting requirements.
Replacement Awards granted pursuant to Section 18.17 shall not be subject to a
minimum vesting period nor taken into account when determining the total shares
available for insurance under this Section 5.4.

 

SECTION 6.   DURATION OF PLAN

 

The Plan shall remain in effect, subject to the Board’s right to earlier
terminate the Plan pursuant to Section 15 hereof, until all Common Stock subject
to it shall have been purchased or granted pursuant to the provisions hereof. 
However, no Award may be granted under the Plan on or after September 23, 2025,
which is the tenth anniversary of the Plan’s current Effective Date.  Upon
termination of the Plan, no Awards may be granted but Awards previously granted
shall remain outstanding in accordance with the terms of the Plan and the
applicable Award Agreement.

 

SECTION 7.   STOCK OPTIONS

 

7.1.                            Grant of Options.  Subject to the provisions of
Sections 5 and 6, Options may be granted to Participants at any time and from
time to time as shall be determined by the Committee.  Subject to Subsection 5.1
and this Subsection 7.1, the Committee shall have complete discretion in
determining the number of Options granted to each Participant.  The Committee
also shall determine whether an Option is an incentive stock option within the
meaning of Code Section 422, or a nonqualified stock option.  However, in no
event shall the Fair Market Value (determined at the date of grant) of Common
Stock for which incentive stock options become exercisable for the first time in
any calendar year exceed $100,000, computed in accordance with Code
Section 422(b)(7).  In addition, no incentive stock option shall be granted to
(a) a Non-Employee Director, or (b) any person who owns, directly or indirectly,
stock possessing more than 10% of the total combined voting power of all classes
of stock of the

 

11

--------------------------------------------------------------------------------


 

Company.  Nothing in this Section 7 shall be deemed to prevent the grant of
nonqualified stock options in excess of the maximum established by Code
Section 422.

 

7.2.                            Option Agreement.  Each Option shall be
evidenced by an Award Agreement that shall specify the type of Option granted,
the Option Price, the duration of the Option, the number of shares of Common
Stock to which the Option pertains, and such other provisions as the Committee
shall determine.  The Award Agreement shall specify whether the Option is
intended to be an incentive stock option within the meaning of Code Section 422,
or a nonqualified stock option which is intended not to fall under the
provisions of Code Section 422.  To the extent that an Option designated as an
incentive stock option does not meet the requirements of Code Section 422, it
will be treated as a nonqualified stock option under the Plan.

 

7.3.                            Option Price.  The Option Price shall be
determined by the Committee.  However, no Option granted pursuant to the Plan
shall have an Option Price that is less than 100% of the Fair Market Value of
one share of Common Stock on the Option grant date.

 

7.4.                            Duration of Options.  Each Option shall expire
at such time as the Committee shall determine at the date of grant, provided,
however, that no Option shall be exercisable later than the tenth anniversary of
its grant date.

 

7.5.                            Exercise of Options.  Options granted under the
Plan shall be exercisable at such times and be subject to such restrictions and
conditions as the Committee shall in each instance approve, which need not be
the same for all Participants.

 

7.6.                            Method of Exercise and Payment of Option Price. 
Options shall be exercised pursuant to the methods and procedures as shall be
established from time to time by the Committee, which may include a
broker-assisted cashless exercise arrangement.  The Committee shall determine
the acceptable form or forms and timing of payment of the Option Price. 
Acceptable forms of paying the Option Price upon exercise of any Option shall
include, but not be limited to, (a) cash or its equivalent, (b) tendering shares
of previously acquired Mature Common Stock having a fair market value at the
time of exercise equal to the total Option Price, (c) directing the Company to
withhold shares of Common Stock, which may include attesting to the ownership of
the equivalent number of shares of previously-acquired Mature Common Stock
having a fair market value at the time of exercise equal to the total Option
Price or the election by the Participant to reduce the number of shares of
Common Stock that are subject to the portion of the Option being exercised
having a Fair Market Value equal to the Option Price, (d) other approved
property or (e) by a combination of (a), (b), (c) and/or (d).  The proceeds from
such a payment shall be added to the general funds of the Company and shall be
used for general corporate purposes.  As soon as practicable, after Option
exercise and payment, the Company shall deliver to the Participant Common Stock
certificates or other evidence of Common Stock ownership in an appropriate
amount based upon the number of Options exercised, issued in the Participant’s
name.

 

7.7.                            Restrictions on Common Stock Transferability. 
The Committee shall impose such restrictions on any shares of Common Stock
acquired pursuant to the exercise of an Option under the Plan as it may deem
advisable, including, without limitation, restrictions under applicable Federal
securities law, under the requirements of any stock exchange upon which such
shares of

 

12

--------------------------------------------------------------------------------


 

Common Stock are then listed and under any blue sky or state securities laws
applicable to such shares of Common Stock.

 

7.8.                            Termination of Service Due to Death, Disability
or Retirement.  In the event the Service of a Participant is terminated by
reason of death, any outstanding Options shall become immediately fully vested
and exercisable within such period following the Participant’s death as shall be
determined by the Committee in the applicable Award Agreement, but in no event
beyond the expiration of the term of the Option, by such person or person as
shall have acquired the Participant’s rights under the Option by will or by the
laws of descent and distribution.  In the event the Service of a Participant is
terminated by reason of Retirement or Disability, the Award Agreement with a
Participant may provide that any outstanding Options shall become immediately
fully vested and exercisable within such period after such date of termination
of Service as shall be determined by the Committee, and set forth in the Award
Agreement but in no event beyond the expiration of the term of the Option.

 

7.9.                            Termination of Service Other Than for Death,
Disability or Retirement.  If the Service of the Participant terminates for any
reason other than death, Disability or Retirement, the Participant shall have
the right to exercise the Option within such period after the date of his
termination as shall be determined by the Committee in the applicable Award
Agreement, but in no event beyond the expiration of the term of the Option and
only to the extent that the Participant was entitled to exercise the Option at
the date of his termination of Service.  Regardless of the reasons for
termination of Service, incentive stock options must be exercised within the
Code Section 422 prescribed time period in order to receive the favorable tax
treatment applicable thereto.

 

7.10.                     Nontransferability of Options.  Except as provided in
this Subsection 7.10, no Option granted under the Plan may be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution, and all Options granted to a
Participant under the Plan shall be exercisable during his lifetime only by such
Participant.  Under such rules and procedures as the Committee may establish,
the holder of an Option may transfer such Option to members of the holder’s
immediate family (i.e., children, grandchildren and spouse) or to one or more
trusts for the benefit of such family members or to partnerships in which such
family members are the only partners, provided that (i) the agreement, if any,
with respect to such Option, expressly so permits or is amended to so permit,
(ii) the holder does not receive any consideration for such transfer, and
(iii) the holder provides such documentation or information concerning any such
transfer or transferee as the Committee may reasonably request.  Any Options
held by any transferees shall be subject to the same terms and conditions that
applied immediately prior to their transfer.  The Committee may also amend the
agreements applicable to any outstanding Options to permit such transfers.  Any
Option not granted pursuant to any agreement expressly permitting its transfer
or amended expressly to permit its transfer shall not be transferable.  Such
transfer rights shall in no event apply to any incentive stock option.

 

SECTION 8.   STOCK APPRECIATION RIGHTS

 

8.1.                            Grant of Stock Appreciation Rights.  Subject to
the terms and provisions of this Plan, Stock Appreciation Rights may be granted
to Participants either independent of Options or

 

13

--------------------------------------------------------------------------------


 

in conjunction with nonqualified stock options at any time and from time to time
as shall be determined by the Committee.

 

8.2.                            Exercise of Stock Appreciation Rights Granted in
Conjunction with a Nonqualified Option.  Stock Appreciation Rights granted in
conjunction with a nonqualified stock option may be exercised at such time as
provided under the applicable Award Agreement during the term of the related
stock option, with a corresponding reduction in the number of shares available
under the Option.  Option shares with respect to which the Stock Appreciation
Right shall have been exercised may not again be subject to an Option under this
Plan.

 

8.3.                            Exercise of Stock Appreciation Rights Granted
Independent of Options.  Stock Appreciation Rights granted independent of
Options may be exercised upon whatever terms and conditions the Committee, in
its sole discretion, may provide for the Stock Appreciation Right in the
applicable Award Agreement including, but not limited to, a corresponding
proportional reduction in previously granted Options.

 

8.4.                            Payment of Stock Appreciation Right Amount. 
Upon exercise of a Stock Appreciation Right, the Participant shall be entitled
to receive payment of an amount (subject to Subsection 8.6 below) determined by
multiplying:

 

(a)                                 The difference between the Fair Market Value
of a share of Common Stock at the date of exercise over the price fixed by the
Committee at the date of grant (which price may not be less than the Fair Market
Value of a share of Common Stock on the grant date of such Stock Appreciation
Right), by

 

(b)                                 The number of shares with respect to which
the Stock Appreciation Right is exercised.

 

8.5.                            Form of Payment.  Payment to the Participant,
upon the exercise of a Stock Appreciation Right, will be made in cash or paid in
the Fair Market Value in shares of Common Stock (or any combination thereof).

 

8.6.                            Limit on Appreciation.  The Committee, in its
sole discretion, may establish (at the time of grant) a maximum amount per share
which will be payable upon exercise of a Stock Appreciation Right.

 

8.7.                            Term of Stock Appreciation Right.  The term of a
Stock Appreciation Right granted under the Plan shall not exceed ten years from
the date of grant.

 

8.8.                            Termination of Service.  In the event that the
Service of a Participant is terminated by reason of death, Disability or
Retirement, or for any other reason, the exercisability of any outstanding Stock
Appreciation Rights granted in conjunction with an Option shall terminate in the
same manner as specified for their related Options under Subsections 7.8 and
7.9.  The exercisability of any outstanding Stock Appreciation Rights granted
independent of Options also shall terminate in the manner provided under
Subsections 7.8 and 7.9 or as otherwise provided in the Award Agreement.

 

14

--------------------------------------------------------------------------------


 

8.9.                            Nontransferability of Stock Appreciation
Rights.  No Stock Appreciation Right granted under the Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.  Further, all Stock
Appreciation Rights granted to a Participant under the Plan shall be exercisable
during his lifetime only by such Participant.

 

SECTION 9.   RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

9.1.                            Grant of Restricted Stock.  Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant shares of Restricted Stock to such Participants and in such amounts as
it shall determine.

 

9.2.                            Restricted Stock Agreement.  Each Restricted
Stock grant shall be evidenced by an Award Agreement that shall specify the
restriction period or periods, the number of Restricted Stock shares granted,
and such other provisions as the Committee shall determine.

 

9.3.                            Grant of RSUs.  Subject to the terms and
provisions of this Plan, the Committee, at any time and from time to time, may
grant RSUs to such Participants and in such amounts as it shall determine.  Each
RSU grant shall be evidenced by an Award Agreement that shall specify the
restriction period or periods, the number of RSUs granted, and such other
provisions as the Committee shall determine.  Subject to Section 9.9, RSUs shall
be settled in shares of Common Stock (or, if provided by the Committee, cash
equal to the Fair Market Value of such shares of Common Stock or any combination
of shares of Common Stock and cash having an aggregate Fair Market Value equal
to such stated number of shares of Common Stock).  As soon as practicable
following the lapse of a Period of Restriction for an award of RSUs, the
Participant (or beneficiary, in the case of death) shall be issued one share of
Common Stock for each RSU no longer subject to a Period of Restriction on such
date.

 

9.4.                            Transferability.  Except as provided in this
Section 9, neither the shares of Restricted Stock nor the RSUs granted hereunder
may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated until the termination of the applicable Period of Restriction or
for such period of time as shall be established by the Committee and as shall be
specified in the Award Agreement, or upon earlier satisfaction of other
conditions as specified by the Committee in its sole discretion and set forth in
the Award Agreement.  All rights with respect to the Restricted Stock or RSUs
granted to a Participant under the Plan shall be exercisable during the
Participant’s lifetime only by such Participant.

 

9.5.                            Other Restrictions.  The Committee shall impose
such other restrictions on any shares of Restricted Stock or RSUs granted
pursuant to the Plan as it may deem advisable including, without limitation,
restrictions under applicable Federal or state securities laws, and may legend
the certificates representing Restricted Stock to give appropriate notice of
such restrictions.

 

9.6.                            Certificate Legend.  In addition to any legends
placed on certificates pursuant to Subsection 9.5, each certificate representing
shares of Restricted Stock granted pursuant to the Plan shall bear the following
(or similar) legend:

 

15

--------------------------------------------------------------------------------


 

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the SPX FLOW Stock Compensation
Plan, rules and administration adopted pursuant to such Plan, and a Restricted
Stock grant dated             .  A copy of the Plan, such rules and such
Restricted Stock grant may be obtained from the Secretary of SPX FLOW, Inc.”

 

9.7.                            Removal of Restrictions.  Except as otherwise
provided in this Section or under the applicable Award Agreement, shares of
Restricted Stock covered by each Restricted Stock grant made under the Plan
shall become freely transferable by the Participant following the lapse of the
Period of Restriction, and shares of Common Stock covered by each RSU grant made
under the Plan shall be distributed to the Participant as soon as
administratively feasible following the lapse of the Period of Restriction. 
Once the Period of Restriction lapses on the shares of Restricted Stock, the
Participant shall be entitled to have the legend required by Subsection 9.6
removed from his Common Stock certificate.

 

9.8.                            Voting Rights.  During the Period of
Restriction, Participants holding shares of Restricted Stock granted hereunder
may exercise full voting rights with respect to those shares.

 

9.9.                            Dividends and Other Distributions.  During the
Period of Restriction, and except as otherwise provided under the applicable
Award Agreement, Participants holding shares of Restricted Stock granted
hereunder may be entitled to receive dividends and other distributions paid with
respect to those shares while they are so held.  Any such dividends or
distributions shall be subject to the same restrictions on vesting and
transferability as the shares of Restricted Stock with respect to which they
were paid.  The Committee, in its discretion, may award dividend equivalent
rights with respect to RSUs.  To the extent so awarded, on each dividend record
date for Common Stock, the Participant shall be credited with dividend
equivalents in the form of additional RSUs.  The amount of additional RSUs to be
credited shall be equal to the amount of cash or the number of shares of stock
dividends that would have been payable to the Participant if each outstanding
RSU on such dividend record date had been a share of issued and outstanding
Common Stock.  If such dividends are payable in cash, the cash amount will be
converted to RSUs based on the Fair Market Value of the Common Stock on the date
such dividends are paid.  RSUs received under this Section 9.9 shall be settled
in cash or shares of Common Stock, in the discretion of the Committee, on the
same date as the underlying RSUs to which they relate.

 

9.10.                     Termination of Service Due to Retirement.  In the
event the Service of a Participant is terminated by reason of Retirement, the
Award Agreement with a Participant may provide that the remaining Period of
Restriction may lapse with respect to any outstanding shares of Restricted Stock
or RSUs as of the date of the Participant’s Retirement and, except as otherwise
provided in Subsection 9.5 or under the applicable Award Agreement, the shares
of Restricted Stock shall thereby be free of restrictions and fully transferable
and the shares attributable to RSUs shall be issued.

 

9.11.                     Termination of Service Due to Death or Disability.  In
the event a Participant’s Service is terminated because of death or Disability,
the Award Agreement with a Participant may provide that any remaining Period of
Restriction may lapse and, except as otherwise provided in Subsection 9.5 or
under the applicable Award Agreement, the shares of Restricted Stock shall

 

16

--------------------------------------------------------------------------------


 

thereby be free of restrictions and fully transferable and the shares
attributable to RSUs shall be issued.

 

9.12.                     Termination of Service for Reasons Other Than Death,
Disability or Retirement.  In the event that a Participant terminates his or her
Service with the Company for any reason other than those set forth in
Subsections 9.10 and 9.11 during the Period of Restriction, and except as
otherwise provided under the applicable Award Agreement, then any shares of
Restricted Stock or RSUs still subject to a Period of Restriction as of the date
of such termination shall automatically be forfeited and returned to the
Company; provided, however, that, in the event of an involuntary termination of
the Service of a Participant by the Company, the Committee, in its sole
discretion, may waive the automatic forfeiture of any or all such shares and may
add such new restrictions to such shares of Restricted Stock or RSUs as it deems
appropriate.

 

SECTION 10.   PERFORMANCE UNITS

 

Performance Units may be granted subject to such terms and conditions as the
Committee in its discretion shall determine.  Performance Units may be granted
either in the form of cash units or in share units, including RSUs, which are
equal in value to one share of Common Stock, or a combination thereof.  The
Committee shall establish the performance goals to be attained in respect of the
Performance Units, the various percentages of Performance Unit value to be
distributed upon the attainment, in whole or in part, of the performance goals
and such other Performance Unit terms, conditions and restrictions as the
Committee shall deem appropriate as set forth in an Award Agreement.  As soon as
practicable after the termination of the performance period, the Committee shall
determine the payment, if any, which is due on the Performance Unit in
accordance with the terms thereof.  The Committee shall determine, among other
things, whether the payment shall be made in the form of cash or shares of
Common Stock, or a combination thereof.

 

SECTION 11.   CODE SECTION 162(m) PROVISIONS

 

11.1.                     Performance Goals.  The Committee, in its discretion,
may determine that an award of Restricted Stock, RSUs, or Performance Units to a
Covered Employee will be designed to comply with the Performance-Based Exception
under Code Section 162(m).  In such case, the level of vesting of the award will
depend on the attainment of any of the following performance criteria, either
alone or in any combination, which may be expressed with respect to the Company
or one or more operating units or groups, as the Committee may determine:
(a) cash flow; (b) cash flow from operations; (c) total earnings; (d) earnings
per share, diluted or basic; (e) earnings per share from continuing operations,
diluted or basic; (f) earnings before interest and taxes; (g) earnings before
interest, taxes, depreciation, and amortization; (h) earnings from operations;
(i) net asset turnover; (j) inventory turnover; (k) capital expenditures;
(l) net earnings; (m) operating earnings; (n) gross or operating margin;
(o) debt; (p) working capital; (q) return on equity; (r) return on net assets;
(s) return on total assets; (t) return on capital; (u) return on investment;
(v) return on sales; (w) net or gross sales; (x) market share; (y) economic
value added; (z) cost of capital; (aa) change in assets; (bb) expense reduction
levels; (cc) debt reduction; (dd) productivity; (ee) delivery performance; (ff)
safety record; (gg) stock price; and (hh) total stockholder return.  Performance
goals may be determined on an absolute basis or relative to internal goals or
relative to levels attained in prior years or related to other companies or
indices

 

17

--------------------------------------------------------------------------------


 

or as ratios expressing relationships between two or more performance goals. 
Performance goals may but need not be determinable in conformance with generally
accepted accounting principles.

 

11.2.                     Performance Period; Adjustments.  The Committee shall
determine the performance period over which the designated performance goals
shall be attained and shall, in the case of an Award designed to comply with the
Performance-Based Exception under Code Section 162(m), establish the performance
goals no later than 90 days after the beginning of such performance period (or
such other date as may be required or permitted under Code Section 162(m)). 
Following the end of the performance period, the Committee shall certify in
writing the level of attainment of the performance goal(s).  The Committee may
reduce (including a reduction to zero), but may not increase the amount of an
available award.  The Committee may provide in any Performance-Based Award, at
the time the performance goals are established, that any evaluation of
performance shall exclude or otherwise objectively adjust for any specified
circumstance or event that occurs during a performance period, including by way
of example, but without limitation, the following: (a) asset write-downs or
impairment charges; (b) litigation or claim judgments or settlements; (c) the
effect of changes in tax laws, accounting principles or other laws or provisions
affecting reported results; (d) accruals for reorganization and restructuring
programs; (e) extraordinary nonrecurring items as described in then-current
accounting principles; (f) extraordinary nonrecurring items as described in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report for the applicable year;
(g) acquisitions or divestitures; and (h) foreign exchange gains and losses.  To
the extent such inclusions or exclusions affect Awards to Covered Employees,
they shall be prescribed in a form that meets the requirements of Code
Section 162(m) for deductibility.

 

SECTION 12.   BENEFICIARY DESIGNATION

 

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his death.  Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and will be effective only when filed by the
Participant in writing with the Committee during his lifetime.  In the absence
of any such designation, benefits remaining unpaid at the Participant’s death
shall be paid to his estate.  In its discretion, the Committee may permit
beneficiary designations by a Participant under the SPX Plan to be effective for
such purposes under this Plan.

 

SECTION 13.   RIGHTS OF PARTICIPANTS

 

13.1.                     Service.  Nothing in the Plan shall interfere with or
limit in any way the right of the Company to terminate any Participant’s Service
at any time, nor confer upon any Participant any right to continue in the employ
or Service of the Company.

 

13.2.                     Participation.  No employee shall have a right to be
selected as a Participant, or, having been so selected, to be selected again as
a Participant.

 

18

--------------------------------------------------------------------------------


 

SECTION 14.   CHANGE OF CONTROL

 

14.1.                     General.  Notwithstanding any other provision of this
Plan to the contrary, the provisions of this Section 14 shall apply in the event
of a Change of Control, unless otherwise provided in the applicable Award
Agreement.  Following a Change of Control, no action shall be taken under the
Plan that will cause any Award that has previously been determined to be (or is
determined to be) subject to Code Section 409A to fail to comply in any respect
with Code Section 409A without the written consent of the Participant.

 

14.2.                     Double-Trigger Provisions.  Unless otherwise provided
in the Award Agreement, if the Participant is terminated without Cause within
two years following the Change of Control, any conditions on the Participant’s
rights under, or any restrictions on transfer, vesting or exercisability
applicable to, each such Award or Alternative Award (as defined in Section 14.3)
held by such Participant shall be waived or shall lapse, as the case may be. 
All Options and Stock Appreciation Rights held by the Participant immediately
before the termination that the Participant held as of the date of the Change of
Control or that constitute Alternative Awards shall remain exercisable for not
less than two years following such termination or until the expiration of the
stated term of such Option, whichever period is shorter (provided, that if the
applicable Award Agreement provides for a longer period of exercisability, that
provision shall control).

 

14.3.                     Alternative Awards.  Upon a Change of Control, and
subject to Section 14.4, each outstanding Award shall be replaced with another
Award meeting the requirements of Subsection 14.5 (an “Alternative Award”);
provided that (a) if an Alternative Award meeting the requirements of Subsection
14.5 cannot be issued, or (b) the Committee so determines at any time prior to
the Change of Control, each outstanding Award shall instead become fully vested,
exercisable and free of any Period of Restriction immediately prior to the
Change of Control.

 

14.4.                     Cash Substitution.  Notwithstanding Subsection 14.3,
at the discretion of the Committee (as constituted immediately prior to the
Change of Control), each such Option, Stock Appreciation Right, or RSU may be
canceled in exchange for an amount equal to the product of (a) in the case of
Options and Stock Appreciation Rights, the excess, if any, of the product of the
Change of Control Price over the exercise price for such Award, and (b) in the
case of other such Awards, the Change of Control Price multiplied by the
aggregate number of shares of Common Stock covered by such Award; provided,
further, that where the Change of Control does not constitute a “change in
control event” as defined under Code Section 409A, the shares to be issued, or
the amount to be paid, for each Award that constitutes deferred compensation
subject to Code Section 409A shall be paid at the time or schedule applicable to
such Awards (assuming for these payment purposes (but not the lapsing of the
Period of Restriction) that no such Change of Control had occurred). 
Notwithstanding the foregoing, the Committee may, in its discretion, instead
terminate any outstanding Options or Stock Appreciation Rights if either (i) the
Company provides holders of such Options and Stock Appreciation Rights with
reasonable advance notice to exercise their outstanding and unexercised Options
and Stock Appreciation Rights or (ii) the Committee reasonably determines that
the Change of Control Price is equal to or less than the exercise price for such
Options or Stock Appreciation Rights.  For the purpose of this Subsection 14.4,
“Change of Control Price” means the price per share on a fully diluted basis
offered in conjunction with any transaction resulting in a Change of Control, as
determined in good faith by

 

19

--------------------------------------------------------------------------------


 

the Committee as constituted before the Change of Control, if any part of the
offered price is payable other than in cash.

 

14.5.                     Qualification of Alternative Awards.  In order for an
Award to meet the conditions of this Subsection 14.5 and qualify as an
Alternative Award, the Committee (as constituted immediately prior to the Change
of Control) must reasonably determine, in good faith, prior to the Change of
Control that such outstanding Awards are to be assumed, honored, or new rights
substituted by the successor entity following the Change of Control, and that
any such Alternative Award will:

 

(a)                                 be based on shares of Common Stock that are
traded on an established U.S. securities market or another public market
determined by the Committee prior to the Change of Control;

 

(b)                                 provide the Participant (or each Participant
in a class of Participants) with rights and entitlements substantially
equivalent to or better than the rights, terms and conditions applicable under
such Award, including, but not limited to, an identical or better exercise or
vesting schedule and identical or better timing and methods of payment;

 

(c)                                  have substantially equivalent economic
value to such Award (determined at the time of the Change of Control);

 

(d)                                 contain terms and conditions which provide
that in the event that the Participant is terminated without Cause within two
years following the Change of Control, any conditions on the Participant’s
rights under, or any restrictions on transfer, vesting or exercisability
applicable to, each such Award held by such Participant shall be waived or shall
lapse, as the case may be; and

 

(e)                                  be on terms and conditions that do not
result in adverse tax consequences to the Participant under Code Section 409A.

 

The determination of whether the conditions of this Subsection 14.5 are
satisfied shall be made by the Committee, as constituted immediately before the
Change of Control, in its sole discretion.

 

14.6.                     Replacement Awards.  Notwithstanding the preceding, if
a Change of Control occurs, the Replacement Awards shall be handled as described
in the Employee Matters Agreement or any transaction agreement related to the
Distribution and the applicable Award Agreement.

 

SECTION 15.   AMENDMENT, MODIFICATION AND TERMINATION OF PLAN

 

The Board may at any time amend, modify or terminate the Plan; provided,
however, that no such action of the Board, without approval of the shareholders,
may:

 

(a)                                 increase the total amount of Common Stock
which may be issued under the Plan, except as provided in Subsections 5.1 and
5.3;

 

20

--------------------------------------------------------------------------------


 

(b)                                 change the provisions of the Plan regarding
the Option Price, including a reduction of the Option Price of any outstanding
Option, cancellation of an Option in exchange for cash (including but not
limited to a cash buyout of underwater options) or any other awards under the
Plan, exchange or replace an outstanding Option with a new Option with a lower
Option Price, or take any other action that would be a “repricing” of Options,
except as permitted by Subsection 5.3 or Section 14; or

 

(c)                                  make any “Material Revisions” (within the
meaning of the listing rules of the New York Stock Exchange) to change the terms
of the Plan.

 

No amendment, modification or termination of the Plan shall materially adversely
affect the terms of any Awards previously granted under the Plan, without the
consent of the Participant.

 

SECTION 16.   TAX WITHHOLDING

 

16.1.                     Tax Withholding.  The Company, as appropriate, shall
have the right to deduct from all payments any Federal, state or local taxes
required by law to be withheld with respect to such payments.

 

16.2.                     Stock Withholding.  With respect to withholding
required upon the exercise of nonqualified stock options, or upon the lapse of
restrictions on Restricted Stock, RSUs, or Performance Units payable in shares
of Common Stock, Participants may elect, subject to the terms of the applicable
Award Agreement, to satisfy the withholding required, in whole or in part, by
(a) having the Company withhold shares of Common Stock otherwise issuable, or
(b) tendering shares of previously acquired Common Stock, including by
attestation to the ownership of Common Stock, in either case having a value
equal to the amount of tax to be withheld; provided, however, shares may only be
withheld by the Company to the extent necessary to satisfy the minimum
withholding liability required by law, and only Mature Common Stock may be
tendered (including by attestation) for withholding in excess of the amount the
Company is legally required to withhold by applicable law.  The value of the
shares to be withheld, tendered or attested is to be determined by such methods
or procedures as shall be established from time to time by the Committee.  All
elections shall be irrevocable and shall be made in writing, signed by the
Participant, and shall satisfy such other requirements as the Committee shall
deem appropriate.

 

SECTION 17.   INDEMNIFICATION

 

Each person who is or shall have been a member of the Committee or of the Board
shall be indemnified and held harmless by the Company against and from any loss,
cost, liability or expense that may be imposed upon or reasonably incurred by
him in connection with or resulting from any claim, action, suit or proceeding
to which he may be a party or in which he may be involved by reason of any
action taken or failure to act under the Plan and against and from any and all
amounts paid by him in settlement thereof, with the Company’s approval, or paid
by him in satisfaction of any judgment in any such action, suit or proceeding
against him, provided he shall give the Company an opportunity, at its expense,
to handle and defend the same before he undertakes to handle and defend it on
his own behalf.  The foregoing right of indemnification shall not be exclusive
of any other rights of indemnification to which such persons may be entitled

 

21

--------------------------------------------------------------------------------


 

under the Company’s Certificate of Incorporation or Bylaws, as a matter of law
or otherwise, or any power that the Company may have to indemnify them or hold
them harmless.

 

SECTION 18.   REQUIREMENTS OF LAW AND OTHER PROVISIONS

 

18.1.                     Requirements of Law.  The granting of Awards, and the
issuance of shares of Common Stock with respect to an Option or Stock
Appreciation Right exercise or Performance Unit award, shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

18.2.                     Foreign Jurisdictions.  In order to conform with
provisions of local laws and regulations in foreign countries in which the
Company or its Subsidiaries operate, the Committee may (a) modify the terms and
conditions of Awards granted to Participants employed outside the United States,
(b) establish subplans with modified exercise procedures and such other
modifications as may be necessary or advisable under the circumstances presented
by local laws and regulations, and (c) take any action which it deems advisable
to obtain, comply with or otherwise reflect any necessary governmental
regulatory procedures, exemptions or approvals with respect to the Plan or any
subplan established hereunder; provided, however, that the Committee may not or
make any sub-plan that (i) increases the limitations contained in Section 5.1,
(ii) increases the number of shares available under the Plan, as set forth in
Section 5.1, (iii) causes the Plan to cease to satisfy any conditions under
Rule 16b-3 under the Exchange Act or (iv) causes the grant of any performance
Award to fail to qualify for an income tax deduction pursuant to Code
Section 162(m).  Subject to the foregoing, the Committee may amend, modify,
administer or terminate such sub-plans, and prescribe, amend and rescind
rules and regulations relating to such sub-plans.

 

18.3.                     Governing Law.  The Plan and all agreements hereunder,
shall be construed in accordance with and governed by the laws of the State of
Delaware.  The jurisdiction and venue for any disputes arising under, or any
action brought to enforce (or otherwise relating to), the Plan will be
exclusively in the courts in the State of North Carolina, County of Mecklenburg,
including the Federal Courts located therein (should Federal jurisdiction
exist).

 

18.4.                     Compensation Recovery Policy.  The Awards granted
under this Plan shall be subject to any compensation recovery or claw back
policy adopted by the Company, including any policy required to comply with
applicable law or listing standards, as such policy may be amended from time to
time in the sole discretion of the Company.  As consideration for and by
accepting any Award under the Plan, the Participant agrees that all prior Awards
made by the Company to the Participant shall become subject to the terms and
conditions of the provisions of this Subsection 18.4.

 

18.5.                     No Limitation on Compensation.  Nothing in the Plan
shall be construed to limit the right of the Company to establish other plans or
to pay compensation to its employees, in cash or property, in a manner which is
not expressly authorized under the Plan.

 

18.6.                     Deferrals.  The Committee may postpone the exercising
of Awards, the issuance or delivery of Common Stock under any Award or any
action permitted under the Plan to prevent the Company or any Subsidiary from
being denied a Federal income tax deduction with respect to

 

22

--------------------------------------------------------------------------------


 

any Award other than an incentive stock option or to the extent required or
permitted by applicable law.

 

18.7.                     409A Compliance.  To the extent any Award is subject
to Code Section 409A, such Award and the Plan are intended to be administered in
a manner consistent with the requirements of Code Section 409A.  Where
reasonably possible and practicable, the Plan shall be administered in a manner
to avoid the imposition on Participants of immediate tax recognition and
additional taxes pursuant to Code Section 409A.  Notwithstanding the foregoing,
neither the Company nor the Committee shall have any liability to any person in
the event Code Section 409A applies to any such Award in a manner that results
in adverse tax consequences for the Participant or any of his beneficiaries or
transferees.

 

Solely for purposes of determining the time and form of payments due under any
Award that is considered nonqualified deferred compensation under Code
Section 409A and that is not otherwise exempt from Code Section 409A, a
Participant shall not be deemed to have incurred a termination of employment
unless and until he shall incur a “separation from service” within the meaning
of Code Section 409A.  Notwithstanding any other provision in this Plan, if as
of a Participant’s separation from service, the Participant is a “specified
employee” as determined by the Company, then to the extent any amount payable
under any Award that is considered nonqualified deferred compensation under Code
Section 409A and that is not otherwise exempt from Code Section 409A, for which
payment is triggered by the Participant’s separation from service (other than on
account of death), and that under the terms of the Award would be payable prior
to the six-month anniversary of the Participant’s separation from service, such
payment shall be delayed until the earlier to occur of (a) the six-month
anniversary of such separation from service or (b) the date of the Participant’s
death.

 

18.8.                     Severability; Blue Pencil.  In the event that any one
or more of the provisions of this Plan shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.  If, in the
opinion of any court of competent jurisdiction such covenants are not reasonable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of these covenants as to the court shall
appear not reasonable and to enforce the remainder of these covenants as so
amended.

 

18.9.                     No Impact On Benefits.  Except as may otherwise be
specifically stated under any employee benefit plan, policy or program, no
amount payable in respect of any Award shall be treated as compensation for
purposes of calculating a Participant’s right under any such plan, policy or
program.  No amount payable in respect of any Award pursuant to an Award shall
be deemed part of a Participant’s regular, recurring compensation for purposes
of any termination, indemnity or severance pay laws.

 

18.10.              No Constraint on Corporate Action.  Nothing in this Plan
shall be construed (a) to limit, impair or otherwise affect the Company’s right
or power to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell, or transfer all or any part of its business or assets or (b) to
limit the right or power of the Company, or any Subsidiary to take any action
which such entity deems to be necessary or appropriate.

 

23

--------------------------------------------------------------------------------


 

18.11.              Headings and Captions.  The headings and captions herein are
provided for reference and convenience only, shall not be considered part of
this Plan, and shall not be employed in the construction of this Plan.

 

18.12.              No Trust or Fund Created.  Neither the Plan nor any Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and a grantee or any other person. 
To the extent that any grantee or other person acquires a right to receive
payments from the Company pursuant to an Award, such right shall be no greater
than the right of any unsecured general creditor of the Company.

 

18.13.              Code Section 83(b) Elections.  The Company, its Subsidiaries
and the Committee have no responsibility for any Participant’s election, attempt
to elect or failure to elect to include the value of a Restricted Stock Award or
other Award subject to Code Section 83 in the participant’s gross income for the
year of payment pursuant to Code Section 83(b).  Any Participant who makes an
election pursuant to Code Section 83(b) will promptly provide the Committee with
a copy of the election form.

 

18.14.              No Obligation to Exercise Awards; No Right to Notice of
Expiration Date.  The grant of an Award of an Option or Stock Appreciation Right
will impose no obligation upon the Participant to exercise the Award.  The
Company, its Subsidiaries and the Committee have no obligation to inform a
Participant of the date on which any Award lapses except in the Award Agreement.

 

18.15.              Right to Offset.  Notwithstanding any provisions of the Plan
to the contrary, and to the extent permitted by applicable law (including Code
Section 409A), the Company may offset any amounts to be paid to a Participant
(or, in the event of the Participant’s death, to his beneficiary or estate)
under the Plan against any amounts that such Participant may owe to the Company
or its Subsidiaries.

 

18.16.              Furnishing Information.  A Participant will cooperate with
the Committee by furnishing any and all information requested by the Committee
and take such other actions as may be requested in order to facilitate the
administration of the Plan and the payments of benefits hereunder, including but
not limited to taking such physical examinations as the Committee may deem
necessary when eligibility or entitlement to any compensation or benefit based
on any matter relating to the Disability of the Participant is at issue.

 

18.17.              Replacement Awards.  The Company is authorized to issue
Replacement Awards to Participants, including SPX Participants, in connection
with the adjustment and replacement of certain awards previously granted by SPX
under the SPX Plan to such Participants (pursuant to the anti-dilution
adjustment provisions of the SPX Plan).  The Common Stock subject to a
Replacement Award and the other terms and conditions of each Replacement Award,
including, without limitation, option exercise price and service crediting
rules, as applicable shall be determined by the Committee, all in accordance
with the terms of the Employee Matters Agreement.  Subject to the foregoing, all
Replacement Awards shall generally be subject to substantially similar terms and
conditions as provided in the grantee’s corresponding awards under the SPX
Plan.  To the extent the terms of the Plan are inconsistent with the terms of a

 

24

--------------------------------------------------------------------------------


 

Replacement Award Agreement, the terms of the Replacement Award shall be
governed by the Employee Matters Agreement and the applicable Award Agreement.

 

25

--------------------------------------------------------------------------------